Citation Nr: 1705053	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than April 7, 2010, for the grant of service connection for coronary artery disease status-post interior myocardial infarction with stent placement (CAD) due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966, with four years of prior unverified service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  No rating decision prior to April 2011 addressed service connection for coronary artery disease.  

2.  The Veteran did not file a formal or informal claim for benefits for service connection for coronary artery disease prior to May 3, 1989, or in between that date and April 7, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 7, 2010, for the award of service connection for CAD are not met.  38 U.S.C.A. §§ 5101 (a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Although the duties to notify and assist apply to the Veteran's claim, the issue on appeal stems from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, the Veteran has received all required notice in this case for the effective date issue, such that there is no error in the content or timing of VCAA notice.  Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  The Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Resolution of this issue ultimately turns on when the Veteran filed his initial claim for service connection, so no retroactive VA medical opinion is needed to fairly decide this issue. See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Earlier Effective Date

The Veteran is challenging the effective date assigned for the award of service connection for CAD.  An April 2011 rating decision granted service connection for CAD, effective April 7, 2010, the date the RO received the Veteran's claim.  The Veteran disagreed with the decision in May 2011, contending that the effective date for the grant of service connection for CAD should be the date of his first heart attack on November 6, 2005.  

After reviewing the Veteran's arguments and the relevant documents of record, the Board concludes that an effective date of the award of service connection earlier than April 7, 2010, is not warranted and the appeal must be denied.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

Relevant to this appeal, VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

The essential elements for any claim, whether formal or informal, are:  (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309 (e), which was made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702 (August 31, 2010).

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2014); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007).  The Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i).  A covered herbicide disease includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Despite the language of 38 C.F.R. § 3.816 , however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  See 75 Fed. Reg. 53,202 (August 31, 2010); Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816 ). 

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, unless a claim was filed within one year of service discharge.  38 C.F.R. § 3.816(c)(1), (c)(2), (c)(3).

Here, the Veteran's first and only claim of entitlement to service connection for CAD was submitted in April 2010.  A former claim was not denied between September 25, 1985, and May 3, 1989, and the Veteran's claim was not received within one year from the date of his separation from service, which was in 1966.  However, the Veteran's claim was received between May 3, 1989, and the effective date of the liberalizing statute on August 31, 2010.  Thus, 38 C.F.R. § 3.816(c)(2) governs in the instant case.  As noted above, the effective date of the award in this case is the later of the date that the claim was received by VA or the date the disability arose.  The Veteran contends that the effective date should reflect a date closer to the time entitlement arose, or, the date of his heart attack in November 2005.  Unfortunately, VA regulations require that the effective date of the grant of service connection for CAD be the date VA received his claim.  Here, that date is April 7, 2010.  

In making this finding, the Board reiterates that the record contains no communication from the Veteran indicating an intent to seek, or a belief in entitlement to, service connection for a heart disorder prior to April 7, 2010.  This finding was also made with consideration of the provisions of 38 C.F.R. 
§ 3.816(c)(2)(i), noting that a claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  Simply put, there are no correspondences of record from the Veteran prior to April 7, 2010; thus, there is no communication that can be construed as a claim for compensation benefits for CAD prior to that date.

Although sympathetic to the Veteran's contentions, the Board finds that the currently assigned effective date of April 7, 2010, for service connection for CAD is proper.  As discussed above, the date of claim for service connection for CAD is later than the date entitlement arose.  Because the requirements of 38 C.F.R. 
§ 3.816(c)(2) are met in the present case, it is not necessary to consider the liberalizing law provisions of 38 C.F.R. § 3.114.  See 38 C.F.R. § 3.816(c)(4).  That is, 38 C.F.R. § 3.114 can only be applied when the Veteran's claim was filed after August 31, 2010 (the effective date of the liberalizing legislation), which is not the case here. 

As the preponderance of the evidence is against the Veteran's claim for an effective date earlier than April 7, 2010, for the award of service connection for CAD, the claim must be denied. 38 U.S.C.A. § 5107 (b).


ORDER

An effective date earlier than April 7, 2010, for the grant of service connection for coronary artery disease, is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


